Appeal (1) from a decree *639of the Surrogate’s Court, Kings County, entered November 5, 1958, vacating an order of said court entered November 18, 1952 and granting letters of trusteeship to respondent James and to appellant, and (2) from so much of a decree of said court entered February 17, 1959 settling appellant’s account as imposed a surcharge and as failed to remove respondent James as a coexeeutor. Decree entered November 5, 1958, and decree entered February 17, 1959 insofar as appealed from, unanimously affirmed, without costs. No opinion. Present-— Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ.